DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2020 has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
The claim states wherein the widefield images and narrow field images from are simultaneously captured as at least one of single frames (picture).  The examiner suggests removing the word “from” .
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication Number 2008/0099678) in view of Lewis (US Patent Publication Number 4,028,725 A).
Johnson teaches, as claimed in claim 1, a viewing system, comprising: a first optics system (14)  having a first aperture size  and a first field of view (See Figure 4) of less than 15 degrees, and optics that provide a light path to a first sensor (see Figure 4 IR optics send light to IR sensor); a second optics system (13) having a second aperture sized to be less than the first aperture size (the size of the apertures can been seen in figure 4 the hole where the lens sit), and a second field of view greater than the first field of view (See Figure 4 Va-Vd and Ia-Id) ); the second optics system providing a light path to a second sensor (See Figure 4; IR sensor); and an integrated display (20) held in a case (12) supporting the first and second optics system, the integrated display being switchable between a first view mode in which a widefield image provided by the second sensor is displayed (.para. [0093 lines 1-10 and Figure 4 which shows the Va –Vd to be the widefield image), and a second view mode in which a narrow field image provided by the first sensor is displayed (.para. [0093 lines 1-10 and Figure 4 which shows the Ia –Id to be the narrow image), Johnson fails to explicitly  teach wherein the first field of view of less than 15 degrees. In a related endeavor, Lewis teaches a viewing system wherein the first field of view which is a narrowfield image is less than 15 degrees (Column 7, lines 58-60).
It would have been obvious to one of the before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the disclosure of a viewing system wherein a narrowfield image is  less than 15 degrees, as taught by Lewis, for the purpose of providing a way so that realism of the display is enhanced (Column 2, lines 50-53).
Johnson teaches, as claimed in claim 2, wherein the widefield images and narrow field images from are simultaneously captured as at least one of single frames (picture) (.para. [0008]).
Johnson teaches, as claimed in claim 3, wherein at least one of a mechanical, electrical, or software switch is used to toggle between first and second modes (.para. [0075] lines 5-8) is the switch which you can toggle between images described in (.para. [0093]).
Johnson teaches, as claimed in claim 4, further comprising a target reticle (212) on the display in the first view mode, with an area within the target reticle corresponding to the narrow field image.
Johnson teaches, as claimed in claim 11, a viewing system (10), comprising: a hand holdable casing (12); a digital electronics system (.para. [0009]) supported within the hand holdable casing; a first optics system (14) a second optics system (13) with a wide field of view greater than the first; and a display (20) connected to the digital electronics system and switchable between a first view mode in which a wide field image provided by the second sensor is displayed, and a second view mode in which a narrow field image provided by the first sensor is displayed para. [0093 lines 1-10 and Figure 4 which shows the Va –Vd to be the widefield image), Johnson fails to explicitly with an aperture size greater than 10mm and a narrow field of view between 1 to 15 degrees; In a related endeavor, Lewis teaches with an aperture size greater than 10mm and a narrow field of view between 1 to 15 degrees (Column 7, lines 58-60).
It would have been obvious to one of the before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the disclosure of a viewing system wherein a narrowfield image is  less than 15 degrees, as taught by Lewis, for the purpose of providing a way so that realism of the display is enhanced (Column 2, lines 50-53).
Johnson teaches, as claimed in claim 12, wherein the widefield images and narrow field images from are simultaneously captured as at least one of single frames (picture) (.para. [0008]).
Johnson teaches, as claimed in claim 13, wherein at least one of a mechanical, electrical, or software switch is used to toggle between first and second modes (.para. [0075] lines 5-8 is the switch which you can toggle between images described in .para. [0093]).
Johnson teaches, as claimed in claim 14, further comprising a target reticle (212) on the display in the first view mode, with an area within the target reticle corresponding to the narrow field image.

Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication Number 2008/0099678) in view of Lewis (US Patent Publication Number 4,028,725 A) and in further view of Oshima (US Patent Publication Number 2017/0155832 A1).
Johnson fails to teach, as claimed in claim 5, further comprising electronics supporting a downloadable application able to modify viewing system functionality. In a related endeavor, Oshima teaches further comprising electronics supporting a downloadable application able to modify viewing system functionality (.para. [0118] lines 1-5).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, 
Johnson fails to teach, as claimed in claim 9, further comprising a communication system able to be controlled at least in part remotely by a smartphone. In a related endeavor, Oshima teaches further comprising a communication system able to be controlled at least in part remotely by a smartphone (.para. [0118] lines 1-5).
Johnson fails to teach, as claimed in claim 15, further comprising electronics supporting a downloadable application able to modify viewing system functionality. In a related endeavor, Oshima teaches further comprising electronics supporting a downloadable application able to modify viewing system functionality (.para. [0118 lines 1-5).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the downloadable app, as taught Oshima for provided capable of automatically tracking a subject, a camera, and a camera system (.para. [0012]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the communication system, as taught Oshima, for provided capable of automatically tracking a subject, a camera, and a camera system (.para. [0012]).
Johnson fails to teach, as claimed in claim 19, further comprising a communication system able to be controlled at least in part remotely by a smartphone. In a related endeavor, Oshima teaches further comprising a communication system able to be controlled at least in part remotely by a smartphone (.para. [0118 lines 1-5).
.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication Number 2008/0099678) in view of Lewis (US Patent Publication Number 4,028,725 A) and in further view of Venezaiano (US Patent Publication Number 2014/0118548 A1).
Johnson fails to teach, as claimed in claim 6, further comprising a communication system able to stream image or video data. In a related endeavor, Venezaiano teaches further comprising a communication system able to stream image or video data (.para. [0032]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the downloadable app, as taught Venezaiano, for provided a way to keep parents informed of the status of their children either through visual means (.para. [0002]).
Johnson fails to teach, as claimed in claim 7, further comprising a communication system able to simultaneously communicate with one or more of a viewing device, smartphone, or other connected devices to transfer image or video data. In a related endeavor, Venezaiano teaches further comprising a communication system able to simultaneously communicate with one or more of a viewing device, smartphone, or other connected devices to transfer image or video data (.para. [0032] connects the camera via WiFi or Bluetooth with the app downloaded and installed on the smart phone”).

 Johnson fails to teach, as claimed in claim 16, further comprising a communication system able to stream image or video data. In a related endeavor, Venezaiano teaches further comprising a communication system able to stream image or video data (.para. [0032]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the downloadable app, as taught Venezaiano, for provided a way to keep parents informed of the status of their children either through visual means (.para. [0002]).
Johnson fails to teach, as claimed in claim 17, further comprising a communication system able to simultaneously communicate with one or more of a viewing device, smartphone, or other connected devices to transfer image or video data. In a related endeavor, Venezaiano teaches further comprising a communication system able to simultaneously communicate with one or more of a viewing device, smartphone, or other connected devices to transfer image or video data (.para. [0032] connects the camera via WiFi or Bluetooth with the app downloaded and installed on the smart phone”).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the downloadable app, as taught , Venezaiano, for provided a way to keep parents informed of the status of their children either through visual means (.para. [0002]).

s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication Number 2008/0099678) in view of Lewis (US Patent Publication Number 4,028,725 A) and in further view of Huang (US Patent Publication Number 2011/0141288 A1 A1).
Johnson fails to teach, as claimed in claim 8, further comprising electronics supporting a machine learning module. In a related endeavor, Huang teaches further comprising electronics supporting a machine learning module (.para. [0063]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the downloadable app, as taught Huang, for providing a way that requires no manual intervention during the learning process (.para. [0002]).
Johnson fails to teach, as claimed in claim 18, further comprising electronics supporting a machine learning module. In a related endeavor, Huang teaches further comprising electronics supporting a machine learning module (.para. [0063]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the downloadable app, as taught Huang, for providing a way that requires no manual intervention during the learning process (.para. [0002]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication Number 2008/0099678) in view of Lewis (US Patent Publication Number 4,028,725 A) and in further view of Chenn (US Patent Publication Number 2017/0150032 A1).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the casing, as taught Chenn for the purpose of providing a way for users to easily share the captured images with friends and family (.para. [0012]).
  Johnson fails to teach, as claimed in claim 20, further comprising a water/dust proof or water/dust resistant casing. In a related endeavor, Chenn teaches further comprising a water/dust proof or water/dust resistant casing (.para. [0045,0072]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the casing, as taught Chenn for the purpose of providing a way for users to easily share the captured images with friends and family (.para. [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent Publication Number 2008/0099678) in view of Lewis (US Patent Publication Number 4,028,725 A) and in further view of Pixton (US Patent Number 9,201,220 B1).
Johnson teaches, as claimed in claim 11, a viewing system (10), comprising: a hand holdable casing (12); a digital electronics system (.para. [0009]) supported within the hand holdable casing; a first optics system (14) a second optics system (13) with a wide field of view greater than the first; and a display (20) connected to the digital electronics system and switchable between a first view mode in which a wide field image provided by the second sensor 
It would have been obvious to one of the before the effective filling date of the claimed invention to have modified the viewing system, as taught by Johnson, with the disclosure of a viewing system wherein a narrowfield image is  less than 15 degrees, as taught by Pixton, for the purpose of helping to narrow FOV illumination to be comparable to that of the larger throughput wide FOV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOURNEY F. SUMLAR
Examiner
Art Unit 2872

30 January 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872